Title: To John Adams from John Steele, 16 July 1798
From: Steele, John
To: Adams, John




Treasury Department, July 16:1798.

In obedience to the directions of the President of Saturday last, I abstracted from the lists of recommendations, and have the honor herewith to transmit the names  of such persons as appear upon the information possessed at the Treasury to be best qualified to perform the duties of Commissioners under an Act of Congress passed in the present session to provide for the valuation of lands and houses and for the enumeration of slaves.—
Although it is provided that one of the persons appointed for each state should be designated as first Commissioner the law does not require it to be done at the time of nomination, it will I presume be sufficient to establish precedence in that respect when the Commissions are about to be issued. If the President should however think otherwise and that it is necessary to apprize the Senate of the persons intended to be styled first Commissioners he will find the names distinguished by asterisks in the abstract first prepared and which also accompanies this report.—
All which is submitted with perfect respect and deference, by the Presidents most Obedient and humble servant,


Jno. SteeleFor the Sectry. of the Treasy.